Citation Nr: 0310618	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The veteran served as a member of the California Army 
National Guard from March 1976 to December 1986.  His service 
included a period of active duty for training from June to 
October 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in March 1996 by the Waco, 
Texas, Regional Office (RO), which increased the rating for 
the veteran's service-connected lumbosacral strain with 
degenerative disc disease from 10 to 20 percent.  The veteran 
appeals for a higher rating.

In July 2002, the Board issued a decision denying service 
connection for residuals of a corneal abrasion of the right 
eye.  The issue of entitlement to a rating in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
was deferred by the Board pending further development, as 
described below.


REMAND

The Board has recently undertaken development on the issue of 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease  pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2).  Pursuant to this 
development, the Board has obtained VA examination reports 
and addenda dated from December 1992 to March 1993, as well 
as additional of records of treatment for the veteran's low 
back disability. 

Subsequent to the Board's development, the Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) (authorizing the Board to conduct additional 
development), in the manner that it operates in tandem with 
38 C.F.R. § 20.1304 (allowing the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver) is contrary to the requirement in 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. § 5103(a)" and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1. 2003).  In light of this recent Federal 
Circuit case, this case must be remanded to the RO.

Additionally, not currently associated with the claims file 
is a report of a November 2001 VA examination report 
completed by QTC Medical Services.  The examination pertained 
to the veteran's low back disability.  This report is 
referred to in a February 2002 Supplemental Statement of the 
Case (SS)C), and was noted by the Board to be associated with 
the claims file in July 2002.  The RO should attempt to 
obtain a copy of this report from QTC medical services.

The Board also notes that in April 1999, the RO notified the 
veteran of a March 1999 rating decision severing service 
connection for cervical spondylosis, based on a finding of 
clear and unmistakable error in the February 1997 rating 
decision granting service connection for this disability.  In 
July 1999, the RO received a notice of disagreement with the 
March 1999 severance of service connection for cervical 
spondylosis.  In October 1999, the RO issued to the veteran a 
Statement of the Case on this issue.  It is apparent that the 
RO did not certify this issue for appellate review because of 
an absence of a timely substantive appeal.  The Board concurs 
with the RO's finding.  However, the veteran must be provided 
notice and an opportunity to present argument or evidence on 
the question of whether he submitted a timely substantive 
appeal on the issue of restoration of service connection for 
cervical spondylosis.  See Marsh v. West, 11 Vet. App. 468 
(1998) (a determination that a claimant had not properly 
appealed an earlier decision may itself be appealed, and all 
of the due process rights appurtenant to appeals generally-
including right to a Statement of the Case (SOC) and to be 
heard on the issue-pertain to such an appeal).




Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  The RO should attempt to obtain a 
copy of the report of a November 2001 VA 
examination of the veteran's low back 
from QTC medical services.  The report is 
referred to in a February 2002 SSOC.

3.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
20 percent for lumbosacral strain with 
degenerative disc disease with 
consideration of all of the evidence of 
record, including the evidence added to 
the record since the last SSOC was issued 
in February 2002.  

4.  The veteran should be provided notice 
and an opportunity to present argument or 
evidence on the question of whether he 
submitted a timely substantive appeal on 
the issue of restoration of service 
connection for cervical spondylosis 
(which stems from a March 1999 rating 
decision severing service connection for 
cervical spondylosis, based on a finding 
of clear and unmistakable error in the 
February 1997 rating decision granting 
service connection for this disability), 
and afforded an opportunity to respond.   
VAOPGCPREC 9-99; Marsh, supra.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the February 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

